Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-9 in the reply filed on 04/05/2021 is acknowledged.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  Insert a “,” after the claim number in the dependent claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the polymer component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Amend to “the polymeric component”.
Claim 8 recites the limitation "the polymer component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Amend to “the polymeric component”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 claims the non-ionic surfactant component being covalently bonded to the polymeric component.  Claim 4 has the same limitation.  Claim 4 fails to further limit the covalent attachment, the non-ionic surfactant, or the polymeric component.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-104193941 to Huang et al.
As to claim 1-6 and 9, Huang discloses a non-ionic (no ionic reactants, taken to meet limitations 2-3 with respect to the ionic content) water based polyurethane (polymeric component, claim 5) leather finishing agent (0002), wherein the water based polyurethane contains a covalently attached/grafted (claim 1 and 9) polyethylene glycol monomethyl ether (claim 6).

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,005,712 to Uhlianuk et al.
Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Therefore, if the prior art of records teaches the same composition a person of ordinary skill in the art would conclude that the prior art composition is capable of performing the intended use.
As to claims 1-6 and 9, Uhliankuk teaches a composition that comprises a non-ionic (claims 1-3) polyester (claim 5) composition that is the reaction product of 1 to 25 percent by weight of polyalkylene glycol monoalkyl ethers having a number average molecular weight of 1600 (claim 6) that is covalently attached to the polyester backbone (claims 1 and 4), 40 to 65 . 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Uhliankuk teaches a composition that comprises a non-ionic (claims 1-3) polyester (claim 5) composition that is the reaction product of 1 to 25 percent by weight of polyalkylene glycol monoalkyl ethers having a number average molecular weight of 1600 (claim 6) that is covalently attached to the polyester backbone (claims 1 and 4), 40 to 65 percent by weight of one or more polycarboxylic acids, and 35 to 60 percent by weight of one or more polyols and the polyester has an acid value of 2 to 35 (Claim 19 of prior art).
Further, U.S. Patent Pub. No. 2005/0255330 to Meyer teaches dispersible polyester composition that has a monomer content of 29.9/10.5/8.7/10.0/10.0/30.9 parts by weight of neopentyl glycol/trimethylolpropane/methoxy polyethylene glycol/isophthalic acid/phthalic acid/adipic acid (0023).  The acid numbers of the polyester polyols range from 2 to 35.
	The differences between the claimed invention and the prior art of record is a leather finishing composition comprising a polyester resin that 1) has an acid value of less 1 mg KOH/g and 2) only comprises 10 to 30% by weight of the one or more polycarboxylic acids.  Meyer teaches away from lowering the acid numbers because it often impairs the glamour of the coating (0004).  Accordingly, it would not have been obvious to a person of ordinary skill in the art to simultaneously decrease the content of the one or more polycarboxylic acids within the claimed range and also decrease the acid value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763